                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID E. BRISTOW, AT0900,                           Case No. 19-cv-04322-CRB (PR)
                                   8                   Petitioner,                          ORDER OF TRANSFER
                                   9            v.

                                  10    STATE OF CALIFORNIA,
                                  11                   Respondent.

                                  12          Petitioner seeks federal habeas review of a conviction from Yolo County Superior Court,
Northern District of California
 United States District Court




                                  13   which lies within the venue of the Eastern District of California. See 28 U.S.C. § 84(b).

                                  14   Petitioner is incarcerated at Avenal State Prison in Kings County, which also lies within the venue

                                  15   of the Eastern District of California. See id.
                                               Venue is proper in a habeas action in either the district of confinement or the district of
                                  16
                                       conviction, see 28 U.S.C. § 2241(d); however, petitions challenging a conviction preferably are
                                  17
                                       heard in the district of conviction. See Habeas L.R. 2254-3(a); Dannenberg v. Ingle, 831 F. Supp.
                                  18   767, 767 (N.D. Cal. 1993).
                                  19          Because Yolo County lies in the Eastern District of California, the court ORDERS that
                                  20   pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in the interest of justice,

                                  21   this petition be TRANSFERRED to the United States District Court for the Eastern District of
                                       California.
                                  22
                                              The clerk shall transfer this matter forthwith.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: September 10, 2019
                                  25
                                                                                         ______________________________________
                                  26
                                                                                         CHARLES R. BREYER
                                  27                                                     United States District Judge

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        DAVID E. BRISTOW,
                                   6                                                          Case No. 3:19-cv-04322-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        STATE OF CALIFORNIA,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on September 10, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   David E. Bristow ID: AT0900
                                       Avenal State Prison
                                  20   P.O. Box 905
                                       Avenal, CA 93210
                                  21

                                  22

                                  23   Dated: September 10, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
